Citation Nr: 1121813	
Decision Date: 06/06/11    Archive Date: 06/20/11

DOCKET NO.  10-11 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased disability evaluation for lumbar spine degenerative disc disease with herniated nucleus pulposus and levosciliosis (low back disorder), rate 20 percent disabling.  

2.  Entitlement to a total disability evaluation, based on individual unemployability, due to service connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and her Spouse


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel


INTRODUCTION

The Veteran had active service from November 2001 to May 2004, including service during Operation Enduring Freedom, and her decorations include the Global War on Terrorism Expeditionary Medal and the Parachutist Badge.  

This matter came before the Board of Veterans' Appeals (BVA) on appeal from a May 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In March 2011, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge, at her local RO and the transcript of this hearing is of record.  

The Board finds that it properly has jurisdiction over the Veteran's claim seeking entitlement to a TDIU, raised in a May 2009 statement, and included such claim on the title page.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (where there is evidence of unemployability raised by the record during a rating appeal period, the TDIU is an element of an initial rating or increased rating).

In a May 2009 statement, the Veteran raised a service connection claim for (i) an acquired psychiatric disorder, to include as secondary to a low back disorder.  Additionally, at her March 2011 hearing, the Veteran raised service connection claims for (ii) a cervical spine disorder and (iii) a leg shortening, each to include consideration as secondary to a low back disorder.  As these respective claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them.  Thus, the claims are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At her March 2011 Board hearing, the Veteran reported that her low back disorder has worsened his since the most recent VA examination, which was conducted in May 2009.  As such, VA is required to afford her a contemporaneous VA examination, to assess the current nature, extent and severity of this disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, the Board has no discretion and must remand the Veteran's low back disorder claim.  

The Board observes that the Veteran receives regular low back treatment; however, pertinent records of her VA care, dated since February 2010, have not been associated with the claims file.  Further, a May 2010 "Service-Connected Questionnaire," signed by Dr. C. Morgan, has been associated with the claims folder and, while not definitive, this record raises the possibility that the Veteran receives private low back treatment, but the record does not contain any such records.  Under the law, VA must obtain these records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  For this reason, the claims must be remanded.

Finally, in light of Rice, the referral of multiple service connection claims to the AOJ and the remand of the increased rating claim, the TDIU issue must be remanded because the claims are inextricably intertwined and must be considered together.  Thus, a decision by the Board on the Veteran's TDIU claim would, at this point, be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO should provide the Veteran with appropriate notification letter with respect to her claim seeking entitlement to a TDIU.  This notification should be associated with the claims file.

2.  The RO shall ask the Veteran to identify all sources of private low back treatment, hospitalization and evaluation she has received, since April 2008 (one year prior to VA's receipt of her present claim), to include Dr. C. Morgan.  The RO shall then undertake appropriate efforts to obtain any identified records.  

3.  The RO must obtain all outstanding VA treatment and/or hospitalization records related to the Veteran's low back disorder and any related conditions, dated since February 2010.  Any negative response should be in writing, and associated with the claims file.

4.  After associating all outstanding records with the claims folder, the RO should schedule the Veteran for an appropriate VA examination to determine the nature, extent, frequency and severity of any orthopedic and neurologic impairment related to her low back disability.  The claims folder should be made available to and reviewed by the examiner, with such review noted in the examination report.  The examiners should record the full history of the Veteran's low back disorder, including her account of symptomatology.  

The examiner should identify all low back orthopedic pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies expressed in degrees and, in relation to normal range of motion, should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's back.  

In addition, if possible, the examiner should state whether the low back disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.  

Further, the examiner should also discuss the nature and severity of any right- or left-sided radiculopathy or neuropathy found to be present.  

The examiner must also state whether the Veteran has bowel or bladder problems related to her low back disability, to include a description of any symptomatology.

The examiner should also opine as to whether, without regard to her age or the impact of any nonservice-connected disabilities, it is at least as likely as not that the Veteran's service connected low back disorder and any associated symptoms, alone or together, render her unable to secure or follow a substantially gainful occupation.  

All findings and conclusions should be set forth in a legible report.

5.  After ensuring the service connection claims referred to the AOJ have been adjudicated, the RO should readjudicate the claims presently on appeal, to include consideration of the assignment of a TDIU.  If the benefits sought on appeal remain denied, the Veteran and her attorney should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

